 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10    BOARD OF TRUSTEES OF ROOFERS’                      Case No. 1:21-cv-00757-DAD-EPG
      HEALTH AND WELFARE TRUST
11    FUND OF CENTRAL CALIFORNIA, et                     ORDER RE: STIPULATION FOR
      al.,                                               DISMISSAL OF ENTIRE ACTION
12                                                       WITHOUT PREJUDICE AND DIRECTING
                          Plaintiffs,                    THE CLERK OF COURT TO CLOSE THE
13                                                       CASE
              v.
14                                                       (ECF NO. 6)
      UNIVERSAL COATINGS INC.,
15
                          Defendant.
16

17
             On July 1, 2021, the parties filed a joint stipulation dismissing this entire action without
18
     prejudice subject to the terms of a dismissal and tolling agreement that the parties have agreed to.
19
     (ECF No. 6). In light of the parties’ stipulation, this action has been terminated, Fed. R. Civ. P.
20
     41(a)(1)(A)(ii), and has been dismissed without prejudice. Accordingly, the Clerk of Court is
21
     directed to close this case.
22   IT IS SO ORDERED.
23
         Dated:    July 2, 2021                                 /s/
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
